DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner finds no 35 USC 101 rejections in the current claim language.

Examiner finds no antecedent basis problems in the current claim language.

Double Patenting Considerations:
Examiner finds no double patenting rejections in U.S. Pat. Nos. 9,722,993; 8,126,990; 8,392,542; 7,849,165; and 8,195,776.
A terminal disclaimer has been filed with respect to U.S. Pat. No. 10,476,868.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 – 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prust (U.S. Pat. No. 6,735,623) (Method and System for Accessing a .

1.1	Regarding claim 1, Prust discloses a data storage system (Abstract “data storage system”; col. 1, lines 29 – 34 “data storage system”) comprising:
a virtual server connected to a communications network, the virtual server configured to (Fig. 2; Fig. 6; Abstract “The data storage system includes one or more storage servers coupled to one or more storage devices.  The storage devices provide a plurality of virtual storage areas (equivalent to a virtual server)…”; col. 1, lines 29 – 44 “virtual storage areas and each virtual storage area …”; col. 4, lines 32 – 52 “claim computers 205 are communicatively coupled to remote storage network 220 via storage servers 210 … virtual storage areas 225 …”):
verify first user access information for a particular user storage account of one or more user storage accounts maintained by the virtual server (Fig. 8; col. 7, lines 35 – 48 “storage network 220 informs each user of any necessary access information, such as a password, so that the user can access the respective storage area 225 …”);
connect to a client device associated with the verified first user access information over the communications network (Fig. 2; Fig. 8; col. 4, lines 34 – 37 “client computers 205 are communicatively coupled to remote storage network 220 via storage servers 210 and global computer network 215 such as the Internet.”; col. 7, lines 43 – 48 “storage network 220 verifies users using a password”);
transmit to the client device for display, information identifying first system functions of the virtual server (Figs. 3, 4; Fig. 6; col. 5, lines 23 – 34 “the user can perform all common file management tasks including copying files between hard disk 120 and remote storage area 225 …”; col. 5, lines 37 – 56 “perform the file management operations supported by operating system 135 such as copying, renaming, moving and deleting files and directories …”; col. 6, lines 33 – 47 “Storage servers 210 select and display an appropriate icon as a function of the file … including uploading, downloading and deleting files, as well as creating and removing directories.”);
transmit to the client device for display, information relating to one or more files associated with the particular user storage account (Fig. 6; Fig. 3; col. 6, lines 37 – 41 “Storage servers 210 select and display an appropriate icon as a function of the file and creator information stored within virtual storage area 225.”).

However, Prust does not explicitly disclose uploading a first user-selected file selected from one or more files stored on the client device by accessing a particular system function of the system functions of the virtual server that initiates a transfer of the first user-selected file from the client device to the virtual server.
Prust does disclose that the storage servers and network upload a first user selected file associated with the user’s account by accessing a particular system function (an upload function) of the system functions via a variety of interfaces (Figs. 3 – 6; col. 6, lines 39 – 47 (browser context); col. 6, lines 13 – 19 (OS context)).
Walker discloses that users with editing privileges may edit a document or a section of a document on their local computer, and then copy (upload) the edited document to the workspace server for others to access (paragraphs 16, 17, 18, 5 – 7).

It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the particulars of Walker related to associating files with a user account by indicating a locked for editing by the user into the invention of Prust since Walker provides teaching suggestion and motivation by describing the need for and convenience of simultaneous multiuser editing systems to allow collaboration for shared documents (Abstract “simultaneous editing … locked by different members …”; paragraphs 11, 16, 17, 18; paragraph 49 “collaborative document editing system …”).
Certainly, one of ordinary skill in the art would have noticed that the next logical and obvious step in a multiuser document sharing and editing system would be to allow for multiple users to edit and collaborate on the same document.
In addition, Walker and Prust disclose similar systems with similar goals (remote file storage allowing easy access to many users).  Therefore, implementing the teachings of Walker (allowing multiple users to access the same workspace which is similar to the virtual storage area in Prust) would have involved the application of known file storage and sharing techniques to improve Prust’s similar remote file storage system.
Also, a person of ordinary skill in the art at the time of invention would have reasonably expected success in incorporating Walker’s teachings into Prust’s system given the similarity of the technology for the two references.
Using the browser, the user … can perform many common file management operations including … downloading files”; col. 4, lines 43 – 49; col. 7, lines 43 - 48).
1.3	Regarding claims 4 and 5, the rejection of claims 1 and 2 with Prust and 
Walker applies.

1.4	Per claims 6 – 14, the rejection of claims 1, 2, 4, and 5 under 35 USC 103 (paragraphs 1.1 – 1.3 above) applies.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/